PER CURIAM.
| granted. By judgment dated April 11, 2011, the district court determined Phillip Delaney lacked a right of action to institute this suit, and dismissed his claim with prejudice. The court of appeal correctly found the April 11, 2011 judgment became final when Mr. Delaney did not file a timely appeal. In light of the April 11, 2011 judgment, the court of appeal erred in finding the amended petition, substituting Dianne Delaney as a party, related back to the filing of the original petition.
Accordingly, the writs are granted. The judgment of the court of appeal is reversed, and the judgment of the district court granting defendants’ exception of prescription is reinstated.